UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2134


NELSON L. BRUCE,

                    Plaintiff - Appellant,

             v.

PENTAGON FEDERAL CREDIT UNION, a/k/a PenFed Credit Union,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Bruce H. Hendricks, District Judge. (2:17-cv-02170-BHH)


Submitted: March 27, 2019                                         Decided: April 23, 2019


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nelson L. Bruce, Appellant Pro Se. Nicholas Thomas Moraites, ECKERT SEAMANS
CHERIN & MELLOTT, LLC, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nelson L. Bruce appeals the district court’s order accepting the recommendation

of the magistrate judge and granting Defendant’s motion to dismiss his amended

complaint for failure to state a claim.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Bruce v. Pentagon Fed. Credit Union, No. 2:17-cv-02170-BHH (D.S.C. Sept. 19, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          2